         Case 1:20-cv-09622-AJN Document 34 Filed 03/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             3/25/21
TREZ CAPITAL (FLORIDA)
CORPORATION,
                                                  20-CV-9622 (AJN) (BCM)
              Plaintiff,
       -against-                                  ORDER ADJOURNING SETTLEMENT
                                                  CONFERENCE
NOROTON HEIGHTS & COMPANY, LLC,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The settlement conference currently scheduled for March 25, 2021, at 2:15 p.m. is hereby

ADJOURNED to April 19, 2021, at 2:15 p.m. Counsel are directed to meet one more time – for

a minimum of 30 minutes – to exchange at least one more settlement demand and one more

settlement offer. They should be prepared to present their revised positions at the start of the

conference.

Dated: New York, New York
       March 25, 2021
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
